Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 6 and 7 are amended.  Claims 1 and 3-7 are pending.

Response to Arguments
Applicant’s arguments, filed on 11/5/2021, have been fully considered but they are not persuasive. The applicant asserts that the secondary reference Kim et al. (US 2018/0262250 A1) is not a valid prior art after the perfection of Priority. Examiner respectfully disagrees.

The foreign priority date of the current application is March 24, 2016. Kim et al. claims priority to U.S. provisional patent application No. 62/216,981, filed September 10, 2015 [Before the priority date of the current application]. In the rejection, and for simplicity, the examiner used the PGPUB of Kim et al. for citation. However, the cited portion from the PGPUB is fully supported in the U.S. provisional patent application No. 62/216,981. For instance, Par. [245] and Fig. 18 of the PGPUB corresponds to page 24; Lines 26-28 of the provisional application. Further, Par. [196], [202]-[206] of the PGPUB corresponds to Page 24; Line 13 – Page 25; Line 8 and Fig. 3-6 of the provisional application. Therefore, the rejection is supported in the disclosure of the provisional application No. 62/216,981, filed September 10, 2015 of Kim et al. 

via an interface connecting the remote device and the central aggregation device” are moot based on the applicant’s amendment and the rejection is reformed over Sato et al. (US Pub. No. 2017/0156142 A1) in view of Kim et al. (US provisional No. 62/216,981; Cor simplicity, citation is from US Pub. No. 2018/0262250 A1).

Therefore, and for the reasons set above, the combination of Sato and Kim teaches the claimed invention.  The rejection of claims 1 and 3-7 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub. No. 2017/0156142 A1) in view of Kim et al. (US provisional No. 62/216,981; Cor simplicity, citation is from US Pub. No. 2018/0262250 A1).
Regarding claim 1, Sato discloses a radio base station (See Par. [46], [56] and Fig. 4 of Sato for a reference to a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other) including a remote device (See Fig. 1; 30 and Fig. 4; 300 Access Point) and a central aggregation device (See Fig. 1; 20 and Fig. 4; 200 Center Node) and that performs radio communication with a user device (See Fig. 1; Wireless Terminal 2) (See Par. [46] of Sato for a reference to the wireless terminal 120 transmits/receives wireless signal to/from the access point 300), wherein the remote device includes:
a first transmitter (See Fig. 4; Wireless transmission/reception unit 304) that transmits to the central aggregation device information about quality data containing one or more pieces of downlink quality information (See Par. [44]-[45], [66], [76] and Fig. 2 of Sato for a reference to a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), and
the central aggregation device includes a second receiver (See Fig. 5; Radio Channel Quality Management Unit 214) that receives the information about quality data (See Par. [65] and Fig. 2 of Sato for a reference to the radio channel quality management unit 214 receives radio channel quality information between each AP and each terminal via the transmission line 110 (Fig. 2) and the transmission interface 206 (Fig. 2)); and
a processor (See Fig. 5; Wireless Resource Allocation Unit (Scheduler) 220) that performs assignment of a radio resource to the user device (See Par. [67], [69] of Sato for a reference to the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to and from the wireless terminal), wherein the first transmitter (See Fig. 4; Wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (See Par. [65]-[66], [143], [148] of Sato for a reference to the AP 300 generates an aggregated channel quality indicator for each wireless terminal [each CQI is associated with a wireless terminal. Therefore, the terminal is identified and tied to its CQI]. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node); the information about quality data are received via an interface connecting the remote device and the central aggregation device  (See Par. [39], [65] and Fig. 1 of Sato for a reference to the wireless device 30 [Remote Device] is connected to the control device 20 [Central aggregation device] via transmission line 10 [Interface]. Radio channel quality information is exchanged via transmission line 10).

However, Kim discloses the remote device includes a first receiver (See Par. [245] and Fig, 18; Receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (See Par. [196], [202]- [206] of Kim for a reference to enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions [Beams](Different beams pattern for each group). The CSI of different beam groups other than selected by the UE is not acquired); acquiring downlink quality information by the user device is performed via a predetermined uplink channel (See Par. [65], [196] of Kim for a reference to one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH); and the assignment of a radio resource to the user device is based on the quality data series received by the second receiver (See Par. [230]-[232] of Kim for a reference to that based on the received PMI/CQI/RI information, the BS determines the number of resource elements [RE] assigned for transmitting the CQI information).
Kim; Par. [43]).

Regarding claim 5, the combination of Sato and Kim, specifically Sato discloses wherein the central aggregation device includes a second transmitter (See Fig. 4; Transmission Line 206) that transmits, when the user device performs carrier aggregation with a plurality of the remote devices by using a plurality of component carriers, to a plurality of the remote devices connected to the central aggregation device (See Par. [44]-[45], [124], [129] and Fig. 10 of Sato for a reference to System 100 of Fig. 2 that  is comprising of a plurality of wireless terminals 120 and a plurality of APs 300. The software running on the center node 200 allocates the wireless resources (time, frequency and space) associated with each AP 300 for a plurality of wireless terminals) at least one of scheduling information of downlink in other remote device and scheduling information of uplink (See Par. [67], [69] of Sato for a reference to the scheduler 220 allocates wireless resources to the wireless terminal, by transmitting an instructional message to the access point 300 to indicate the resources that may be used in the transmission and reception to (Downlink) and from (Uplink) the wireless terminal).


See Fig. 1; 30 and Fig. 4; 300 Access Point) included in a radio base station (See Par. [46], [56] and Fig. 4 of Sato for a reference to a wireless communication system comprising a center node 200 and an access point 300 that share the process and functions of a radio BS with each other) that performs radio communication with a user device (See Fig. 1; Wireless Terminal 2) (See Par. [46] of Sato for a reference to the wireless terminal 120 transmits/receives wireless signal to/from the access point 300), and connectable to a central aggregation device (See Fig. 1; 20 and Fig. 4; 200 Center Node), the remote device comprising:
a transmitter (See Fig. 4; Wireless transmission/reception unit 304) that transmits, via an interface connecting the remote device and the central aggregation device  (See Par. [39], [65] and Fig. 1 of Sato for a reference to the wireless device 30 [Remote Device] is connected to the control device 20 [Central aggregation device] via transmission line 10 [Interface]. Radio channel quality information is exchanged via transmission line 10) to the central aggregation device information about quality data containing one or more pieces of downlink quality information (See Par. [44]-[45], [66], [76] and Fig. 2 of Sato for a reference to a plurality of wireless terminal is communicating with the wireless system of fig. 2. Each access point generates an aggregated radio channel quality information from the received CQI from each wireless terminal. The aggregated CQIs are transmitted to the center node 200), wherein the transmitter (See Fig. 4; Wireless transmission/reception unit 304) transmits the information about quality data containing a user-device identifier for identifying the user device and the downlink quality information (See Par. [65]-[66], [143], [148] of Sato for a reference to the AP 300 generates an aggregated channel quality indicator for each wireless terminal [each CQI is associated with a wireless terminal. Therefore, the terminal is identified and tied to its CQI]. The aggregated CQI is transmitted from the AP 300 to the center node. Users (Wireless terminal 120) are identified by the center node, using the antenna ports identified by the AP 300. User information, including the identifying ports are transmitted from the AP 300 to the center node).
Sato does not explicitly disclose the remote device includes a first receiver that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device; acquiring downlink quality information by the user device is performed via a predetermined uplink channel.
However, Kim discloses the remote device includes a first receiver (See Par. [245] and Fig, 18; Receiver 20) that acquires downlink quality information indicating radio communication quality in downlink for each of multiple beams except for multiple beams from different multiple antenna groups, acquired by the user device (See Par. [196], [202]- [206] of Kim for a reference to enabling a UE to select an antenna group and report CSI for the selected antenna groups ONLY in a system that antenna ports are grouped and the antenna ports for each group transmit signals in different directions [Beams](Different beams pattern for each group). The CSI of different beam groups other than selected by the UE is not acquired); acquiring downlink quality information by the user device is performed via a predetermined uplink channel (See Par. [65], [196] of Kim for a reference to one or more PUCCHs can be allocated to the control region to carry uplink control information (UCI). One or more PUSCHs may be allocated to the data region of the UL subframe to carry user data. CSI information and then transmitted through a PUSCH).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Sato. The motivation of combination is to improve the system’s performance, by improving signal transmission reliability when selecting a node having a good channel state between the node and a UE as a communication node. (Kim; Par. [43]).

Regarding claim 7, the claim is interpreted and rejected for the same reasons set forth in claim 1.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kim et al. and further in view of Malladi et al. (US Pub. No. 2008/0253318 A1).
Regarding claim 3, the combination of Sato and Kim does not explicitly disclose wherein the first transmitter transmits the information about quality data containing a channel position indicating a position in the uplink channel to which the user device transmitted the downlink quality information.
However, Malladi discloses wherein the first transmitter transmits the quality data series containing a channel position indicating a position in the uplink channel (See Par. [32] and Fig. 2 of Malladi for a reference to the UE may send only CQI information on the PUCCH, or may send the CQI information combined with UL data on the PUSCH at a predetermined time/frequency location, which is assigned to the UE by the eNB) to which the user device See Par. [32] and Fig. 2 of Malladi for a reference to the location is indicated based on an ID of a PDCCH used to send control data to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malladi, Kim and Sato. The motivation of combination is improving the reliability of data transmission, by assigning the resources and transport formats based on the channel quality information received by the user device. (Malladi; Par. [6]).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kim et al. and further in view of Anderson et al. (US Pub. No. 2012/0127934 A1).
Regarding claim 4, the combination of Sato and Kim does not explicitly disclose wherein the processor monitors an operating state of a timer that measures a period during which the user device transmits the downlink quality information, and the processor performs the assignment of the radio resource based on the information about quality data upon confirming that that the timer is within a period of operation.
However, Anderson discloses wherein the processor (See Fig. 3; 410; processor of the BS) that monitors an operating state of a timer that measures a period during which the user device transmits the downlink quality information (See Par. [56]-[58] and Fig. 8 of Anderson for a reference to a timing command that is sent from the BS to the UE, which makes the UE restarts a timing alignment timer (TAT). While the TAT is running (Not expired), the UL resources (PUCCH and PUSCH) may be used by the UE for transmitting CQI and UL data if available), and the processor performs the assignment of the radio resource based on the See Par. [57]-[58] and Fig. 8 of Anderson for a reference to that when the TAT is not expired, the UL grant is continuous for the UE by the BS. Once the TAT expires, the UE may release all the pre-assigned PUSCH/PUCCH, and the UE is no longer allowed to transmit the CQI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anderson, Kim and Sato. The motivation of combination is improving the efficiency of frequency domain utilization and resource allocation between a plurality of users by assigning durations, in which resources are reserved for each particular user. (Anderson; Par. [53]-[54]).



Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sagong et al. (US. Pub. No. 2017/0064694 A1) discloses a method and apparatus for measuring a channel in a wireless communication system. 
Tong et al. (US. Pub. No. 2014/0064234 A1) discloses channel Quality Indicator (CQI) determination and traffic offloading in base station cooperation.
Zhang et al. (US. Pub. No. 2012/0015662 A1) discloses a scheduling method of a hybrid automatic repeat request (HARQ) which is applied to a mobile communication system utilizing a relaying technique.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413